Case 8-19-73995-reg Doc 23 Filed 07/03/19 Entered 07/03/19 11:58:56

UNITED STATES BANKRUPTCY COURT HEARING DATE: August 22, 2019
EASTERN DISTRICT OF NEW YORK HEARING TIME: 9:30 A.M.
CENTRAL ISLIP DIVISION

mente nnn nn nnn nnn a nena x CHAPTER 13

IN RE: CASE NO. 19-73995-REG

Louis Joseph Paini,
Assigned to:
Hon. Robert E. Grossman
Debtor(s).
xX

 

OBJECTION TO CONFIRMATION OF THE PLAN

ANDREW GOLDBERG, the undersigned, does hereby affirm to be true, under the penalties of

perjury as follows:

1. I am an attorney duly admitted to practice in the State of New York and before the United
States District Court for the Eastern District of New York. As the attorney for Wells Fargo Bank, N.A.
(hereinafter the “Secured Creditor’), I am fully familiar with the facts and circumstances set forth

herein. I submit this Affirmation in opposition to the plan submitted by the debtor.

2. Secured Creditor is the holder of a first mortgage secured by the debtor’s residence
located at 31 Milldown Road, Yaphank, NY 11980-9770 with an unpaid principal balance due in the
amount of $217,236.35.

3, The Plan proposes to pay Secured Creditor less than all arrears due and owing to it
according to the Proof of Claim that will be filed herein by the August 12, 2019 bar date. The POC will
set forth arrears of approximately $285,992.12. The proposed Plan fails to provide for full payment of

these arrears.
Case 8-19-73995-reg Doc 23 Filed 07/03/19 Entered 07/03/19 11:58:56

4, Furthermore, the Debtor's Plan indicates that they intend to address the prepetition arrears
by participating in this District's Loss Mitigation Program ("loss mitigation"). However, in the event loss
mitigation is unsuccessful, Secured Creditor would be entitled to payment of all the pre-petition arrears.
Moreover, the Debtor is only paying a total of $88,848.00 to the Trustee over the life of the Plan, thus

making the Plan infeasible.

5. Additionally, the Debtor has failed to file a Motion Requesting to Enter the Loss

Mitigation Program, as required by this Court.

6. Secured Creditor objects to confirmation because the plan is insufficient and infeasible to

cure the full pre-petition arrears owed.

7. Pursuant to §1322(b)(3) and (5) of the Bankruptcy Code, the Chapter 13 plan of
reorganization must cure a default owed to a creditor that holds a secured claim within a reasonable
period of time. The Plan does not cure the default under the Note held by Secured Creditor. Since the

Plan does not cure the default under the Note, Secured Creditor objects to confirmation.

WHEREFORE, Wells Fargo Bank, N.A. rejects the debtor's Plan, as proposed, and respectfully
requests that the confirmation of the Chapter 13 Plan be denied, together with such other and further
relief against the debtor as this Court deems just and proper.

Dated: Carle Place, New York
July 2, 2019

  
 

STEIN, WIENER &

 

BY: ANRREW QOLDBE . (ag 0403)
Attorneys for Wells Fargo Bank, N.A.

Office & P.O. Address

One Old Country Road, Suite 113

Carle Place, New York 11514

(516) 742-1212
TO:

Case 8-19-73995-reg Doc 23 Filed 07/03/19

Richard F. Artura, Esq.
Debtor’s Attorney

Phillips, Artura & Cox

165 South Wellwood Avenue
Lindenhurst, NY 11757

Michael J. Macco, Esq.

Trustee

2950 Express Drive South, Suite 109
Islandia, NY 11749

Louis Joseph Paini
Debtor

31 Milldown Rd.,
Yaphank, NY 11980

Louis Joseph Paini
Debtor

31 Milldown Road
Yaphank, NY 11980-9770

U.S. Trustee

Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437

Entered 07/03/19 11:58:56
Case 8-19-73995-reg Doc 23 Filed 07/03/19 Entered 07/03/19 11:58:56

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
> --- x CHAPTER 13

 

IN RE: CASE NO. 19-73995-REG
Louis Joseph Paini,

Debtor(s).
- -X

 

 

 

OBJECTION TO CONFIRMATION OF THE PLAN

 

 

STEIN, WIENER & ROTH, L.L.P.
Attorneys for Wells Fargo Bank, N.A.
Office & P.O. Address

One Old Country Road, Suite 113
Carle Place, New York 11514

(516) 742-1212

69384/WELLS
